COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                             NO. 02-15-00325-CR


CONRAD VONBOSE                                                    APPELLANT

                                       V.

THE STATE OF TEXAS                                                     STATE



                                    ----------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. F-2012-0916-D

                                   ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ----------

      We have considered “Appellant’s Motion to Dismiss Appeal, Pursuant to

T.R.A.P. 42.2(a),” which is unopposed. The motion complies with rule 42.2(a) of

the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this




      1
      See Tex. R. App. P. 47.4.
court having been delivered before we received this motion, we grant the motion

and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).



                                                  /s/ Sue Walker
                                                  SUE WALKER
                                                  JUSTICE

PANEL: WALKER, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 7, 2016




                                   2